DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of subgroup III of Group I, claims 13-18, in the reply filed on 05-03-22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauchler (US20150171934).
	Re Claim 13, Brauchler show and disclose
An integrated circuit package (fig. 1, 3, 5 and 12), comprising: 
a circuit support structure (390, fig. 3 and 5) including: 
isolation material (of insulation stricture, fig. 1, 3, 5 and 12) containing first and second metal layers (312, 422 and 332, 334, fig. 3); 
a first isolation circuit (left, fig. 1, 3, 5 and 12) including: 
a first circuit element (lower coil 312, fig. 3) in the first metal layer (metal layer of 312, 322, fig. 3); and 
a second circuit element (upper coil 332, fig. 3) in the second metal layer (metal layer of 332, 334, fig. 3) and electrically isolated from the first circuit element by the isolation material (fig. 1, 3, 5 and 12); 
a first plurality of contact pads including a first contact pad (left pad on IC die 510 or on integrated circuity 314, coupled to lower coil, fig. 5 and 12), the first contact pad electrically coupled to the first circuit element (fig. 5 and 12); and 
a second plurality of contact pads including a second contact pad (left pad on IC die 520 or on integrated circuity 324, coupled to upper coil, fig. 5 and 12), the second contact pad electrically coupled to the second circuit element (fig. 5 and 12); 
a first integrated circuit (IC die 510, fig. 5) on the circuit support structure and electrically coupled to the first plurality of contact pads (fig. 5); and 
a second integrated circuit (IC die 520, fig. 5) on the circuit support structure and electrically coupled to the second plurality of contact pads (fig. 5).
Re Claim 14, Brauchler show and disclose
The integrated circuit package of claim 13, wherein the isolation material includes a mold compound (392, fig. 3).
Re Claim 15, Brauchler show and disclose
The integrated circuit package of claim 13, wherein the first integrated circuit is flip chip mounted using at least one of the contact pads in the first plurality of contact pads (fig. 5), and the second integrated circuit is flip chip mounted using at least one of the contact pads in the second plurality of contact pads (fig. 5).
Re Claim 17, Brauchler show and disclose
The integrated circuit package of claim 13, wherein the circuit support structure further includes: a second isolation circuit (right, fig. 1, 3, 5 and 12) including: a third circuit element (lower coil 322, fig. 3) in the first metal layer; and a fourth circuit element (upper coil 334, fig. 3) in the second metal layer and electrically isolated from the third circuit element by the isolation material (fig. 3); wherein the first plurality of contact pads including a third contact pad (right pad on integrated circuity 314, coupled to lower coil, fig. 3) to electrically coupled to the third circuit element; and wherein the second plurality of contact pads including a fourth contact pad (right pad on IC die 520 or on integrated circuity 524, coupled to upper coil, fig. 5) coupled to the fourth circuit element.
Re Claim 18, Brauchler show and disclose
The integrated circuit package of claim 17, wherein the first and second isolation circuits each include a transformer or a capacitor (primary/secondary coil pairs, [0026] of transformer, [0005]; fig. 1, 3, 5 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brauchler et al. 
Re Claim 16, Brauchler show and disclose
The integrated circuit package of claim 13, wherein the circuit support structure, the first integrated circuit, and the second integrated circuit form a flat package (fig. 1, 3, 5 and 12),
Brauchler disclosed claimed invention except for the flat package being 
no-leads package; however, Brauchler disclose the flat package with leads (fig. 3 and 5), therefore, it would have been obvious to one having ordinary skill in the art to package the circuit device in a no-leads flat package, in order to have variety design choice of the type of the package for the electronic device, and since in a no-leads flat package (e.g. surface-mounting or flip-mounting chip package) is well-known and common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170178787-A1 US-20150162395-A1 US-20140273825-A1 US-20130055052-A1 US-20120020419-A1 US-20080267301-A1 US-20080031286-A1 US-20080025450-A1 US-20050269657-A1 US-20050271147-A1 US-20050271148-A1 US-20050271149-A1 US-20050272378-A1 US-20180366409-A1 US-20170148732-A1 US-20160197066-A1 US-20160093570-A1 US-20150318245-A1 US-20140061643-A1 US-20130287141-A1 US-20130259144-A1 US-20120007701-A1 US-20110291702-A1 US-20110291819-A1 US-20080013635-A1 US-20170062332-A1 US-20150004902-A1 US-20150001948-A1 US-20140175602-A1 US-20140070420-A1 US-20130328166-A1 US-8061017-B2 US-8999807-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848